EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 6/10/2022.

The application has been amended as follows: 

1. (Currently Amended) A semiconductor apparatus, comprising: 
a reference potential generating unit and a reference potential electrode configured to supply a reference potential to a liquid filled into a container; 
a read electrode and an amplifier configured to read a signal from the liquid; 
a potential supply unit configured to a plating processing is performed on the reference potential electrode and the read electrode; and 
a first breaker configured to;
block the supply of the specific potential from the potential supply unit at a position close to the amplifier at a time of potential measurement when the container is filled with the liquid, the reference potential generating unit supplies the reference potential to the liquid, the read electrode reads a signal from the liquid, and the amplifier amplifies and outputs the read signal; and
supply the specific potential from the potential supply unit when the container is filled with a plating solution and the plating processing is performed, whereinPage 2 of 9 Application No.: 16/343,611 
Reply to Office Action of March 4, 2022the reference potential generating unit, the reference potential electrode, the read electrode, the amplifier, the potential supply unit, and the first breaker are installed on a same substrate.

13. (Currently Amended) A potential measuring apparatus) comprising:
a reference potential generating unit and a reference potential electrode configured to supply a reference potential to a liquid filled into a container; 
a read electrode and an amplifier configured to read a signal from the liquid; 
a potential supply unit configured to a plating processing is performed on the reference potential electrode and the read electrode; and 
a breaker configured to; 
block the supply of the specific potential from the potential supply unit at a position close to the amplifier at a time of potential measurement when the container is filled with the liquid, the reference potential generating unit supplies the reference potential to the liquid, the read electrode reads a signal from the liquid, and the amplifier amplifies and output the read signal; and
supply the specific potential from the potential supply unit when the container is filled with a plating solution and the plating processing is performed, 
wherein 
the reference potential generating unit, the reference potential electrode, the read electrode, the amplifier, the potential supply unit, and the breaker are installed on a same substrate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per the Office Action dated 3/4/2022, the closest art of JP2013/092437 and others (US 10,852,292; US 7,786,908; US 7,030,801; and US 6,476,751) do not teach of disclose the claimed structure all installed on the same substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 6/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,852,292 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759

/BRIAN W COHEN/Primary Examiner, Art Unit 1759